{¶ 37} I concur in the majority's disposition of this appeal.
 {¶ 38} I agree with the majority's analysis of R.C. 1319.12 and this Court's decision in Recovery Management Systems, Ltd. V. Coburn,2008-Ohio-5713. However, I disagree with applying them to the case, sub judice.
 {¶ 39} Appellants did not assign as error non-compliance with R.C. 1319.12 in their brief to this Court. Failure to do so constitutes waiver of that argument.
 {¶ 40} Accordingly, I concur in judgment only.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Mansfield Municipal Court is reversed and remanded for further proceedings consistent with this decision and judgment entry. Costs assessed to Appellee. *Page 1